Citation Nr: 1601839	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to February 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's case is in the jurisdiction of the VA RO in Waco, Texas.

The Veteran was scheduled for a hearing with a Veterans Law Judge to be conducted by videoconference.  He cancelled his hearing request and did not request that the hearing be rescheduled.  All due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).
.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his prostate cancer, diagnosed in 2009, is due to his exposure to ionizing radiation during Operation CASTLE conducted at the Pacific Proving Ground in 1954.  His participation in Operation CASLTE is verified. 

In January 2012, the Defense Threat Reduction Agency (DTRA) provided updated dose estimates for Operation CASTLE.  

If a veteran has a radiogenic disease, including prostate cancer, that manifested 5 years or more after last exposure, the case is to be referred to the Under Secretary for Benefits, for consideration of the case and opinion with consideration of the factors listed in 38 C.F.R. § 3.311(e) (2015).  38 C.F.R. § 3.311(b) (2015).  This was not done.

In January 2011, the Veteran submitted a signed authorization (VA Form 21-4142) for records of his treatment for prostate cancer by Dr. K.R. Wagner, a urologist, at Scott & White Memorial Hospital since 2009.  He submitted a statement from this physician dated in November 2010.  The private treatment records identified by the Veteran were not obtained.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps to obtain all records regarding the Veteran's treatment for prostate cancer since 2009 by Dr. K.R. Wagner at Scott & White.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Then, refer the Veteran's case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).

3. If any benefit sough on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

